DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew Crookston on 03/31/2021.

AMENDMENTS TO THE CLAIMS:
Claim 16. The device of claim 1, further comprising a plurality of drivers configured to move the plurality of mirrors, wherein the plurality of drivers are configured to  drive mirrors of the plurality of mirrors at the same frequency.
	Claim 17. A method of using a mirror array, the method comprising: rotating a plurality of mirrors, wherein: rotating comprises using a plurality of drivers operating at the same frequency; and rotating the plurality of mirrors is performed so that motion of the plurality of mirrors [[is]] are synchronized; shining a laser beam at the plurality of mirrors; reflecting the laser beam using the plurality of mirrors, so that the mirrors act as .

Allowable Subject Matter
	Claims 1-20 are allowed over prior art made of record and applicant’s amendment.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 17 and 20, for example:

	Claim 1 relates to LiDAR system for an autonomous vehicle, having a limiter to limit an angular rotational range of motion of the mirror, and a plurality of mirrors are synchronized to move together in time based on the limiter limiting the angular rotational range of motion of the mirror, so that angular rotation of the plurality of mirrors in time are the same.



	Claim 20 relates to manufacturing method of LiDAR system, where etching a limiter configured to limit a rotation range of the shaft and limit an angular rotation range of a mirror support to facilitate synchronization motion of the mirror support with a plurality of mirrors, so that angular rotation of the plurality of mirrors in time are the same.












	Claims 1, 17 and 20 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, nonlinear movement of the mirrors allows one drive frequency to drive a plurality of mirrors in sync with each other, even though the plurality of mirrors have variations in resonant frequencies (e.g., one laser beam is reflected by a plurality of MEMS mirrors synchronized to act as one large reflective surface).
Further, the mirror assembly can dominate various performance metrics of the light steering transmitter including, for example, precision, actuation power, FOV, dispersion angle, reliability, etc. It is desirable to provide a mirror assembly that can improve these performance metrics.
Claims 2-16 and 18-19, which depend from either claim 1 or 17, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
March 29, 2021